                                                                     Case 2:17-cv-02566-GMN-DJA Document 105
                                                                                                         104 Filed 07/23/20
                                                                                                                   07/22/20 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    LILITH V. XARA, ESQ.
                                                                 Nevada Bar No. 13138
                                                            3    HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            7    Email: lilith.xara@akerman.com
                                                                 Email: holly.walker@akerman.com
                                                            8
                                                                 Attorneys for Plaintiff, Bank of America, N.A.
                                                            9

                                                            10                                   UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                       DISTRICT OF NEVADA
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12       BANK OF AMERICA, N.A.,                              Case No.: 2:17-cv-02566-GMN-DJA
AKERMAN LLP




                                                            13                      Plaintiff,                           JOINT MOTION TO EXTEND
                                                                                                                         DISPOSITIVE MOTION AND PRE-TRIAL
                                                            14                                                           ORDER DEADLINES DUE TO
                                                                     v.                                                  SETTLEMENT
                                                            15
                                                                     MESA HOMEOWNERS ASSOCIATION; SFR                    (Third Request)
                                                            16       INVESTMENTS POOL 1, LLC,
                                                            17                    Defendants.
                                                            18

                                                            19            Plaintiff Bank of America, N.A. (BANA) and defendant SFR Investments Pool 1, LLC (SFR)
                                                            20   have reached a settlement in principle to resolve the claims as to BANA and SFR. The settlement
                                                            21   agreement has been executed by the BANA and SFR.
                                                            22            Based on the settlement, the BANA and SFR jointly moved to extend the dispositive motion
                                                            23   deadline on February 14, 2020, as to BANA and SFR,1 by ninety days, to May 14, 2020, to allow the
                                                            24   parties to fulfill conditions precedent to settlement.2 The court granted the extension the same day.
                                                            25   See ECF No. 98.
                                                            26
                                                                 1
                                                            27     Mesa Homeowners Association filed a summary judgment motion on February 14, 2020, which is
                                                                 fully briefed. See ECF Nos. 96, 99, 101.
                                                                 2
                                                            28     In their joint motion (ECF No. 97), the parties inadvertently left out a request to extend the pre-trial
                                                                 order deadline of March 13, 2020.

                                                                 53946150;1
                                                                   Case 2:17-cv-02566-GMN-DJA Document 105
                                                                                                       104 Filed 07/23/20
                                                                                                                 07/22/20 Page 2 of 2




                                                             1            On May 14, 2020, BANA and SFR jointly moved to extend the dispositive motion deadline

                                                             2   for another ninety days, until August 12, 2020, and the pre-trial order deadline from March 13, 2020

                                                             3   to September 11, 2020. The court granted the extension the same day. See ECF No. 103.

                                                             4            BANA and SFR are still working to fulfill the conditions precedent to settlement, and jointly

                                                             5   move to extend the dispositive motion deadline for another ninety days, until November 10, 2020, and

                                                             6   to extend the pre-trial order deadline from September 11, 2020 to December 10, 2020.

                                                             7            This is BANA and SFR's third request to extend the dispositive motion deadline.

                                                             8            Respectfully submitted, this 22nd day of July, 2020.

                                                             9    AKERMAN LLP                                           KIM GILBERT EBRON

                                                            10    /s/ Holly E. Walker, Esq.                             /s/ Diana S. Ebron, Esq.
                                                                  MELANIE D. MORGAN, ESQ.                               DIANA S. EBRON, ESQ.
              1632 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  Nevada Bar No. 8215                                   Nevada Bar No. 10580
                                                                  LILITH V. XARA, ESQ.                                  JACQUELINE A. GILBERT, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                  Nevada Bar No. 13138                                  Nevada Bar No. 10593
AKERMAN LLP




                                                            13    HOLLY E. WALKER, ESQ.                                 KAREN L. HANKS, ESQ.
                                                                  Nevada Bar No. 14295                                  Nevada Bar No. 9578
                                                            14    1635 Village Center Circle, Suite 200                 JASON G. MARTINEZ, ESQ.
                                                                  Las Vegas, Nevada 89134                               Nevada Bar No. 13375
                                                            15
                                                                                                                        7625 Dean Martin Drive, Suite 110
                                                                  Attorneys for Plaintiff Bank of America, N.A.
                                                            16                                                          Las Vegas, Nevada 89139
                                                                                                                        Attorneys for SFR Investments Pool 1, LLC
                                                            17

                                                            18

                                                            19
                                                                          IT IS SO ORDERED.
                                                            20

                                                            21            Dated this ____
                                                                                     23 day of July, 2020.

                                                            22

                                                            23                                                  Gloria M. Navarro, District Judge
                                                            24                                                  UNITED STATES DISTRICT COURT

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                   2
                                                                 53946150;1
